                                             Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 1 of 6




                                   1

                                   2

                                   3
                                                                      UNITED STATES DISTRICT COURT
                                   4

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        AUDREY L. KIMNER,
                                                                                            Case No. 5:20-cv-07563-EJD
                                   9                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                  10              v.                                        DISMISS
                                  11        BERKELEY COUNTY SOUTH                           Re: Dkt. No. 19
                                            CAROLINA,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                               Before the Court is Defendant Berkeley County, South Carolina’s (“Berkeley County”)
                                  14
                                       motion to dismiss a complaint brought by pro se Plaintiff Audrey Kimner (“Kimner”) for failure to
                                  15
                                       state a claim under Rule 12(b)(6), lack of personal jurisdiction under Rule 12(b)(2), and improper
                                  16
                                       venue under Rule 12(b)(3). Def.’s Mot. to Dismiss, Dkt. No. 19 (“Motion”). The Court took the
                                  17
                                       matter under submission for decision without oral argument pursuant to Civil Local Rule 7-1(b).
                                  18
                                       For the reasons below, the Court GRANTS Berkeley County’s Motion.
                                  19
                                       I.      Background
                                  20
                                               Defendant Berkeley County is located in South Carolina and is a political subdivision of
                                  21
                                       the state of South Carolina. Compl. at 2, Dkt. No. 1; Motion at 3. Ms. Kimner is a citizen of
                                  22
                                       California residing in Carmel, California. Compl. at 1. Ms. Kimner has filed suit in this Court
                                  23
                                       demanding $5,000,000 in damages from Berkeley County due to allegations that Berkeley County
                                  24
                                       was responsible for improperly possessing Ms. Kimner’s real property and funds in South
                                  25
                                       Carolina and for improperly jailing Ms. Kimner. Id. at 4–5. Ms. Kimner’s allegations against
                                  26
                                       Berkeley County stem from various orders issued by Berkeley County Family Court in a divorce
                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                        1
                                             Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 2 of 6




                                   1   proceeding. Compl. at 4–5, 15, 17–20, 27–31, 56, 59–61; Motion at 5; see also Kimner v. Kimner,

                                   2   2008-DR-08-02160.

                                   3   II.     Discussion

                                   4           A. Failure to State a Claim under Rule 12(b)(6)

                                   5           In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all “well-

                                   6   pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Further,

                                   7   courts must draw all reasonable inferences in the light most favorable to the non-moving

                                   8   party. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). However, “courts

                                   9   ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’” Bell Atl.

                                  10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286

                                  11   (1986)). The complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim

                                  12   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
Northern District of California
 United States District Court




                                  13   “A claim has facial plausibility when the pleaded factual content allows the court to draw the

                                  14   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

                                  15   550 U.S. at 556). Although a complaint “does not need detailed factual allegations,” the “[f]actual

                                  16   allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

                                  17   U.S. at 555. As such, a complaint must (1) “contain sufficient allegations of underlying facts to

                                  18   give fair notice and to enable the opposing party to defend itself effectively[,]” and (2) “plausibly

                                  19   suggest an entitlement to relief, such that it is not unfair to require the opposing party to be

                                  20   subjected to the expense of discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202,

                                  21   1216 (9th Cir. 2011).

                                  22           In her pleadings, Ms. Kimner describes a series of alleged harms she has suffered,

                                  23   including the “illegal possession of [her] home” and “jailing [her] illegally.” Compl. at 4. Attached

                                  24   to her complaint, Ms. Kimner provided voluminous documentation and previous court records

                                  25   from South Carolina state court proceedings. Insofar as Ms. Kimner is seeking to appeal a South

                                  26   Carolina state court decision that caused her to lose her home and other assets, such claims cannot

                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                           2
                                           Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 3 of 6




                                   1   be heard by this Court as federal courts cannot hear appeals from state court judgments. See

                                   2   Cooper v. Ramos, 704 F.3d 772, 777 (9th Cir. 2012). While recognizing that “[p]ro se pleadings

                                   3   must be liberally construed, ” Williams v. California Dep’t of Mental Health, 2008 WL 590503, at

                                   4   *1 (N.D. Cal. Feb. 29, 2008) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   5   Cir.1990)), other than her apparent dissatisfaction with the South Carolina proceedings, Ms.

                                   6   Kimner does not provide any further factual background from which the Court can deduce a

                                   7   specific claim or cause of action. Thus, even liberally construing Ms. Kimner’s pleadings, the

                                   8   Court does not find a plausible claim or cause of action in the set of facts alleged by Ms. Kimner.

                                   9   This alone warrants dismissal.

                                  10          B. Lack of Personal Jurisdiction under Rule 12(b)(2)

                                  11          Rule 12(b)(2) permits a party to raise lack of personal jurisdiction as a defense by

                                  12   motion. See Fed. R. Civ. P. (12)(b)(2). “Although the defendant is the moving party on
Northern District of California
 United States District Court




                                  13   a motion to dismiss [for lack of personal jurisdiction], the plaintiff bears the burden of establishing

                                  14   that jurisdiction exists.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.

                                  15   2002). “[I]n the absence of an evidentiary hearing, the plaintiff need only make ‘a prima facie

                                  16   showing of jurisdictional facts to withstand the motion to dismiss.’” Brayton Purcell LLP v.

                                  17   Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010) (quoting Pebble Beach Co. v. Caddy,

                                  18   453 F.3d 1151, 1154 (9th Cir. 2006)). Generally, a court may consider the pleadings in addition to

                                  19   any declarations submitted by the parties when deciding a motion to dismiss for lack of personal

                                  20   jurisdiction. See Data Disc. Inc. v. Systems Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir.

                                  21   1977). The “uncontroverted allegations in [the plaintiff’s] complaint must be taken as true, and

                                  22   conflicts between the facts contained in the parties’ affidavits must be resolved in [the plaintiff’s]

                                  23   favor.” Rio Props., 284 F.3d at 1019. In other words, “for the purpose of this [prima facie]

                                  24   demonstration, the court resolves all disputed facts in favor of the plaintiff.” Pebble Beach, 453

                                  25   F.3d at 1154.

                                  26          When determining the presence “of personal jurisdiction over a nonresident defendant,

                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                          3
                                           Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 4 of 6




                                   1   [courts] ordinarily examine whether such jurisdiction satisfies the ‘requirements of the applicable

                                   2   state long-arm statute’ and ‘comport[s] with federal due process.’” Bauman v. DaimlerChrysler

                                   3   Corp., 644 F.3d 909, 919 (9th Cir. 2011) (quoting Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398,

                                   4   1404-05 (9th Cir. 1994)). “Because California permits the exercise of personal jurisdiction to the

                                   5   full extent permitted by due process, [courts] need only determine whether jurisdiction over [a

                                   6   defendant] comports with due process.” Id. (internal quotations omitted); see Cal. Civ. Proc. Code

                                   7   § 410.10 (“A court of this state may exercise jurisdiction on any basis not inconsistent with the

                                   8   Constitution of this state or of the United States.”). Thus, “[f]or due process to be satisfied, a

                                   9   defendant, if not present in the forum, must have ‘minimum contacts’ with the forum state such

                                  10   that the assertion of jurisdiction ‘does not offend traditional notions of fair play and substantial

                                  11   justice.’” Pebble Beach, 453 F.3d at 1155 (quoting Int’l Shoe Co. v. State of Wash., Office of

                                  12   Unemp’t Comp. & Placement, 326 U.S. 310, 316 (1945)).
Northern District of California
 United States District Court




                                  13           The Ninth Circuit has established three requirements for a district court to exercise specific

                                  14   personal jurisdiction over a nonresident defendant: “(1) the defendant must either ‘purposefully

                                  15   direct his activities’ toward the forum or ‘purposefully avail[ ] himself of the privileges of

                                  16   conducting activities in the forum;’ (2) the claim must be one which arises out of or relates to the

                                  17   defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with fair

                                  18   play and substantial justice, i.e. it must be reasonable.” Axiom Foods, Inc. v. Acerchem Int’l, Inc.,

                                  19   874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111

                                  20   (9th Cir. 2002)). “The plaintiff bears the burden of satisfying the first two prongs of the

                                  21   test.” Id. “If the plaintiff succeeds in satisfying both of the first two prongs, the burden then shifts

                                  22   to the defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be

                                  23   reasonable.” Id. (quoting Burger King, 471 U.S. at 477).

                                  24           Here, because both parties agree that Berkeley County is not domiciled in the Northern

                                  25   District of California, Ms. Kimner must establish specific personal jurisdiction. Motion at 3;

                                  26   Opposition at 2; Dkt. No. 24. Berkeley County asserts that it “has no contacts with the Northern

                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                           4
                                              Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 5 of 6




                                   1   District of California.” Motion, p. 3. Ms. Kimner does not dispute Berkeley County’s assertion,

                                   2   nor does she plead any facts demonstrating any such contacts by Berkeley County. As such, in the

                                   3   absence of any minimum contacts by Berkeley County with California, personal jurisdiction over

                                   4   Berkeley County by this Court cannot be exercised. This also warrants dismissal.

                                   5            C. Improper Venue under Rule 12(b)(3)

                                   6            Under Rule 12(b)(3), a defendant may move to dismiss a suit for improper venue. Fed. R.

                                   7   Civ. P. 12(b)(3). Under the federal statute governing venue in civil actions, “[a] civil action may

                                   8   be brought in: (1) a judicial district in which any defendant resides, if all defendants are residents

                                   9   of the State in which the district is located; (2) a judicial district in which a substantial part of the

                                  10   events or omissions giving rise to the claim occurred, or a substantial part of property that is the

                                  11   subject of the action is situated; or (3) if there is no district in which an action may otherwise be

                                  12   brought as provided in this section, any judicial district in which any defendant is subject to the
Northern District of California
 United States District Court




                                  13   court's personal jurisdiction with respect to such action.” 28 U.S.C. § 1391.

                                  14            Here, Plaintiff has not alleged any facts establishing that this Court is the proper venue for

                                  15   this action. First, as previously mentioned, Berkeley County resides in South Carolina, not in the

                                  16   Northern District of California. See Compl. at 2. Second, from the facts in the record, it appears

                                  17   that most, if not all, of the “events or omissions giving rise to” Ms. Kimner’s claim occurred

                                  18   exclusively in South Carolina. 28 U.S.C. § 1391. Finally, as discussed above, Berkeley County is

                                  19   not subject to personal jurisdiction in this judicial district. As such, venue with this Court is

                                  20   improper.

                                  21   III.     Conclusion

                                  22            For the reasons stated above, the Court GRANTS Berkeley County’s motion to dismiss.

                                  23   Ms. Kimner has previously amended her complaint, received notice from this Court to cure many

                                  24   of the same deficiencies that remain present here, and therefore the Court finds that further

                                  25   amendment would be futile. The Court DISMISSES Ms. Kimner’s case against Berkeley County

                                  26   WITH PREJUDICE.

                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                            5
                                          Case 5:20-cv-07563-EJD Document 31 Filed 03/04/21 Page 6 of 6




                                   1          Also pending before the Court are Ms. Kimner’s Motion for Default Judgment (Dkt. No.

                                   2   24) and Motion for Clarification (Dkt. No. 27). Because the Court has found it appropriate to

                                   3   dismiss Ms. Kimner’s claims with prejudice, these pending motions are hereby TERMINATED

                                   4   AS MOOT, and all other dates and deadlines are hereby VACATED.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 4, 2021

                                   7                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:20-cv-07563-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS

                                                                                       6
